United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3636
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Joshua Jay Blaine

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: August 9, 2016
                              Filed: August 15, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

      Joshua Blaine directly appeals after he pleaded guilty to being a felon in
possession of firearms, and the district court1 sentenced him to a

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
within-Guidelines-range term of imprisonment. His counsel has moved for leave to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
asserting an ineffective-assistance claim and arguing that the district court committed
procedural sentencing errors and imposed a substantively unreasonable sentence.
Mr. Blaine has filed a pro se supplemental brief in which he asserts arguments
apparently related to a civil action he has filed.

       To begin, we decline to address the ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in collateral
proceedings, where record can be properly developed). As to counsel’s assertions of
procedural sentencing errors, we find no plain error. See United States v. Krzyzaniak,
702 F.3d 1082, 1085 (8th Cir. 2013) (reviewing for plain error when defendant did
not object at sentencing to adequacy of explanation of sentence); see also United
States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016) (approving consideration of
defendant’s failure to accept responsibility under 18 U.S.C. § 3553(a)); United States
v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008) (in determining whether district
court has considered relevant § 3553(a) factors, this court reviews entire sentencing
record, not merely district court’s statements at hearing). We also conclude that the
court imposed a substantively reasonable sentence. See United States v. Callaway,
762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range sentence may
be presumed reasonable). We further note that Mr. Blaine’s pro se arguments
apparently related to a civil action are not cognizable in this direct criminal appeal.

      Finally, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-